Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-8, 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over TU (US: 20090314915) in view of Kunii (US 20090152432) and Sadai (US 20150351525).
With regard claim 1, Tu disclosed A kickstand for a portable electronic device, (abstract; fig 1-11) comprising: a body portion rotatably connected to a surface of the portable electronic device via at least one hinge (at least fig 3, 12 connected to 10; see fig 4-7 for the detail about “via at least one hinge”). (Hinge: “a device for holding together two parts such that one can swing relative to the other”; https://www.thefreedictionary.com/hinge)
Tu lacks teaching: the body portion includes at least one recess; and at least one rubber magnet disposed within the at least one recess, wherein the at least one rubber magnet, when located in close proximity to the portable electronic device, interacts magnetically with at least one magnetic material comprised within the portable electronic device and physically contacts the portable electronic device when the kickstand is retracted.
Kunii teaches a support structure comprising: the body portion includes at least one recess (at least fig 3, the body of 20 comprising recess to receive a structure with protrusion, no label, as also shown in 9B) and physically contacts the portable electronic device when the kickstand is retracted (at least fig 9B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (recess to receive protrusion structure and causing a gap between the body portion and the portable device while still and physically contacts the portable electronic device when the kickstand is retracted as shown in fig 9B) and modify to previous discussed structure (modify to Tu’s body portion) so as to further allow user to pull out the structure of the modified structure. 
Tu in view of Kunii lacks teaching: at least one rubber magnet disposed within the at least one recess, wherein the at least one rubber magnet, when located in close proximity to the portable electronic device, interacts magnetically with at least one magnetic material comprised within the portable electronic device.
Sadai teaches an electronic device comprising: at least one rubber magnet disposed within the at least one recess (paragraph [100]-[109]), wherein the at least one rubber magnet, when located in close proximity to the portable electronic device, interacts magnetically with at least one magnetic material (paragraph [100]-[109]) comprised within the portable electronic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (rubber magnet; magnetic material replace to the portion psysically contact the device so that to have a better magnetic contact) and modify to previous discussed structure (modify these materials to Tu in view of Kunii’s protrusion within the recess and the electronic device; and still maintain the gap as discuss above) so as to have (Tu in view of Kunii and Sadai): at least one rubber magnet disposed within the at least one recess (Kunii’s portion inside the recess and physically contacts the device body), wherein the at least one rubber magnet (modify the portion inside the recess and physically contacts the body by rubber magnet materials as discussed), when located in close proximity to the portable electronic device, interacts magnetically with at least one magnetic material comprised within the portable electronic device (modified by Sadai) and physically contacts (Kunii modified by Sadai) the portable electronic device when the kickstand is retracted.
The motivation to modify the previous discussed structure with the current feature is to  further secure the body portion of the modified structure by using magnetic force. 
 With regard claim 7, Tu disclosed A portable electronic device (abstract; fig 1-11) comprising: a display housing comprising a display surface and a rear surface opposite to the display surface (compare fig 1 and fig 2); and a kickstand rotatably connected to the display housing on the rear surface via at least one hinge (at least fig 3, 12 connected to 10; see fig 4-7 for the detail about “via at least one hinge”; Hinge: “a device for holding together two parts such that one can swing relative to the other”; https://www.thefreedictionary.com/hinge), wherein the kickstand comprises: a body portion (12) 
Tu lacks teaching: a magnetic material disposed in the rear surface of the display housing; body portion (12) including at least one recess; and at least one rubber magnet disposed within the at least one recess, wherein the at least one rubber magnet interacts magnetically with the magnetic material disposed in the rear surface of the display housing when closing the kickstand relative to the rear surface of the display housing.
Kunii teaches a support structure comprising: the body portion including at least one recess (at least fig 3, the body of 20 comprising recess to receive a structure with protrusion, no label, as also shown in 9B) and also a part disposed within the at least one recess of the body portion (fig 9B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (recess to receive protrusion structure and causing a gap between the body portion and the portable device as shown in fig 9B) and modify to previous discussed structure (modify to Tu’s body portion) so as to further allow user to pull out the structure of the modified structure. 
Tu in view of Kunii lacks teaching: a magnetic material disposed in the rear surface of the display housing; at least one rubber magnet disposed within the at least one recess of the body portion, wherein the at least one rubber magnet interacts magnetically with the magnetic material disposed in the rear surface when closing the kickstand relative to the rear surface of the display housing. 
Sadai teaches an electronic device comprising: a magnetic material disposed in the rear surface of the display housing (paragraph [100]-[109]); at least one rubber magnet disposed within the at least one recess (paragraph [100]-[109]), wherein the at least one rubber magnet interacts magnetically with the magnetic material disposed in the rear surface when closing the kickstand relative to the rear surface of the display housing (paragraph [100]-[109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (rubber magnet; magnetic material) and modify to previous discussed structure (modify these materials to Tu in view of Kunii’s protrusion within the recess and the electronic device and still maintain the gap as discuss above) so as to further secure the body portion of the modified structure by using magnetic force.
With regard claim 2, modified Tu further disclosed the at least one rubber magnet is to interact magnetically with the at least one magnetic material of the portable electronic device (Sadai’s paragraph [100]-[109]) when closing the kickstand relative to a rear surface of the portable electronic device (Tu), and wherein the at least one magnetic material is a material magnetically attracted to the at least one rubber magnet (Sadai’s paragraph [100]-[109]).
 With regard claim 3, modified Tu further disclosed the at least one rubber magnet extends outwardly from a surface of the body portion to form a clearance gap (as discussed above) between abutting faces of the body portion and the portable electronic device when the kickstand is in a closed position.
With regard claim 5, modified Tu further disclosed the body portion comprises: attachment features (at least fig 3, the attachment features to attach the body to the device); a crossbar defining the at least one recess (the crossbar shows in the Tu’s fig 3 and also Kunii’s fig 3); and a pair of legs (fig 3), each leg having a first end connected to each end of the crossbar and a second end comprising one of the attachment features (see Fig 3).
With regard claim 8, modified Tu further disclosed the at least one rubber magnet is exposed on a surface of the body portion to interact with the magnetic material in the display housing (Kunii’s fig 3 modify with Sadai’s material).
With regard claim 10, modified Tu further disclosed the display housing comprises an opening to accommodate the kickstand when the kickstand is closed relative to the rear surface of the display housing (Tu’s fig 3).
With regard claim 11, modified Tu further disclosed the kickstand is rotatably connected to the display housing on the rear surface via an attachment mechanism (at least fig 3; the structure allow the body to attach to the electronic device), and wherein the attachment mechanism comprises the at least one hinge (Fig 3).
With regard claims 12-13, The method steps recited in the claims are obviously(103) met by the device structure as taught by above discussed structure. 
Claims 4, 9, 6, 14 ,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over TU (US: 20090314915) in view of Kunii (US 20090152432) and Sadai (US 20150351525)
With regard claims 6, 14, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the at least one rubber magnet comprises a magnetic material in combination with a flexible material selected from a group consisting of polyisoprene, polybutadiene, chloroprene rubber, butyl rubber, styrene-butadiene rubber, nitrile rubber, hydrogenated nitrile rubber, ethylene propylene rubber (EPM), ethylene propylene diene monomer (EPDM) rubber, silicone rubber, fluorosilicone rubber, fluoroelastomers, perfluoroelastomers, polyether block amides (PEBA), chlorosulfonated polyethylene, ethylene-vinyl acetate (EVA), polysulfide rubber, thermoplastic urethane, and elastomers; and the body portion is made up of material comprising stainless steel, aluminum, magnesium, titanium, zinc, or alloys thereof, and wherein the recess in the body portion is created using Computer Numeric Control (CNC) machining.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the at least one rubber magnet comprises a magnetic material in combination with a flexible material selected from a group consisting of polyisoprene, polybutadiene, chloroprene rubber, butyl rubber, styrene-butadiene rubber, nitrile rubber, hydrogenated nitrile rubber, ethylene propylene rubber (EPM), ethylene propylene diene monomer (EPDM) rubber, silicone rubber, fluorosilicone rubber, fluoroelastomers, perfluoroelastomers, polyether block amides (PEBA), chlorosulfonated polyethylene, ethylene-vinyl acetate (EVA), polysulfide rubber, thermoplastic urethane, and elastomers; and the body portion is made up of material comprising stainless steel, aluminum, magnesium, titanium, zinc, or alloys thereof, and wherein the recess in the body portion is created using Computer Numeric Control (CNC) machining and modify to previous discussed structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation to modify the previous discussed structure with the known material is to further reduce the cost or maintain the quality of the modified structure by using known materials. 
With regard claim 15, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for electrochemically treating the surface defined by the recess comprises anodization, electroplating, painting, or electrophoretic deposition.
However, In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have electrochemically treating the surface defined by the recess comprises anodization, electroplating, painting, or electrophoretic deposition and modify to previous discussed structure. The motivation to modify the previous discussed structure with the above treating process/material is to further reduce the cost or improve the quality of the modified structure by using the known process/treating. 
With regard claims 4, 9, the above discussed art further disclosed the at least one rubber magnet extends outwardly from a surface of the body portion to form a clearance gap (see above discussion in the 2nd art; Kunii’s fig 3) between abutting faces of the body portion and the rear surface of the display housing when the kickstand is in a closed position relative to the rear surface of the display housing (Kunii’s fig 3).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the at least one rubber magnet extends outwardly from the surface of the body portion by 0.05 mm to 0.2 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the at least one rubber magnet extends outwardly from the surface of the body portion by 0.05 mm to 0.2 mm and modify to previous discussed structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to modify the previous discussed structure with above workable ranges or size range is to further reduce the size of the modified structure. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The purpose of the magnets in the tool of Sadai is to allow the tool to be removed completely from the device when the device is stored so that the tool does not cause an inconvenience in storage. The purpose of the magnets in the claimed kickstand are to hold the kickstand against the device during storage. The purpose of the magnets in Sadai and the claimed invention are the opposite of one another. The cited prior art does not recognize the advantage of using magnets as a securing means for securing a position of a kickstand when it is retracted and not in use. Accordingly, the cited references do not teach or otherwise suggest this element of the….” (pages 6-8).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
It’s not Examiner’s position to included the whole structure such as 67, 6d from Sadai.
Examiner modify by using Sadai’s magnet materials to the Tu in view of Kunii to further secure the device. 
With respect to the Applicants’ remarks that, “For the reasons indicated above, the teachings of Tu, Kunii, and Sadai alone or in combination, do not render independent claims 1, 7, and 12 obvious. Furthermore, dependent claims 2-6, 8-11, and 13-15 depend therefrom and incorporate the limitations therein. "If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious." MPEP 2143.03, In re Fine, 837 F.2d 1071 (Fed. Cir. 1988). Accordingly, the teachings of Tu, Kunii, and Sadai do not render any of the pending claims obvious.” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
Tu disclosed A kickstand for a portable electronic device, (abstract; fig 1-11) comprising: a body portion rotatably connected to a surface of the portable electronic device via at least one hinge (at least fig 3, 12 connected to 10; see fig 4-7 for the detail about “via at least one hinge”). (Hinge: “a device for holding together two parts such that one can swing relative to the other”; https://www.thefreedictionary.com/hinge)
Tu lacks teaching: the body portion includes at least one recess; and at least one rubber magnet disposed within the at least one recess, wherein the at least one rubber magnet, when located in close proximity to the portable electronic device, interacts magnetically with at least one magnetic material comprised within the portable electronic device and physically contacts the portable electronic device when the kickstand is retracted.
Kunii teaches a support structure comprising: the body portion includes at least one recess (at least fig 3, the body of 20 comprising recess to receive a structure with protrusion, no label, as also shown in 9B) and physically contacts the portable electronic device when the kickstand is retracted (at least fig 9B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (recess to receive protrusion structure and causing a gap between the body portion and the portable device while still and physically contacts the portable electronic device when the kickstand is retracted as shown in fig 9B) and modify to previous discussed structure (modify to Tu’s body portion) so as to further allow user to pull out the structure of the modified structure. 
Therefore, all the limitations are properly rejection in the office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841